DETAILED ACTION
	This office action is response to communications for Application No. 15/776,948 filed on 06/30/2021.
Claims 1-12 and 14-20 have been amended.
Accordingly, Claims 1-20 are pending and ready for examination

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/30/2021 has been entered.

Response to Arguments
35 U.S.C. 112(f)
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 112(f) claim interpretations have been fully considered and are persuasive. Therefore, the claim interpretation has been withdrawn.

35 U.S.C. 102 & 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new 

Priority
	Acknowledgment is made of applicant’s claim for priority to PCT Application No. PCT/CN2015/095572 filed on 11/15/2015.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quilot et al. (U.S. Patent Publication 2014/0184599 A1, hereinafter “Quilot”) in view of Hill et al. (U.S. Patent Publication No. 2016/0133049 A1, hereinafter “Hill”). 

	Regarding Claim 1, Quilot discloses a method for modeling of parts with lattice structures (Quilot, [0055], “The method may be for the purpose of designing a 3D modeled object, e.g. that represents a part (e.g. a mechanical part). The parameterization of the three-dimensional modeled object allows its later tessellation.” [0074], “The topological entities may comprise faces, edges, and/or vertices.” [0088], “The vertices may be defined by imprinting a (e.g. regular) grid of vertices on the portion (i.e. by detecting the intersection of the grid with the portion).” – Examiner’s Note: Under the broadest reasonable interpretation, a “lattice structure” merely represents a repeated arrangement of shapes in a grid-like pattern that replace a solid volume, refer to instant application specification, [0012].), the method performed by a data processor (Quilot, [0101], “The method for tessellation thus uses highly parallel resource, that is the Graphic Processor Unit (i.e. GPU) to do the computation in cooperation with the traditional Computer Processor Unit (i.e. CPU).”) and comprising: 
	receiving a model of an object to be manufactured (Quilot, [0055-0057], “The method may be for the purpose of designing a 3D modeled object, e.g. that represents a part (e.g. a mechanical part).”)
	receiving a user specification of a void region within the model to create a lattice (Quilot, [0070], “The providing S10 may result from a designer working on a modeled object (and thus on its boundary representation), or from the fact that the method may be applied to already existing B-Reps, e.g. retrieved in existing libraries. The modeled object is in any case provided at S10 as a B-Rep. The boundary representation is a widely known format for modeling a 3D object in terms of its envelop (i.e. its outer surfaces). The B-Rep comprises geometrical data and topological data.” [Figs. 14 and 15] – Examiner’s Note: Under the broadest reasonable interpretation, this limitation merely represents the user selecting the area of interest to be trimmed, refer to instant application specification, [0033]. With respect to [Figs. 14 and 15], part “146” is selected to be trimmed from the model in Fig. 14 and Fig. 15 displays the trimmed result.); and 
	performing a trimming operation to create a trimmed lattice by tessellating void surfaces (Quilot, [0085-0087], “The methods thus provide a way for tessellating dynamically trimmed parametric surfaces with high precision position and normal meshes, combining 2D partition (i.e. the 2D meshes) of the trimmed parametric surfaces and exact evaluation on these surfaces.”).

	Quilot does not expressly disclose, “grouping together at least one row a plurality of rods connected via at least one rod junction along a direction, wherein the at least one grouped row of the plurality of rods connected via the at least one rod junction along the direction is configured to be treated as a single entity”. 
	However, Hill discloses grouping together (Hill, [0057], “FIGS. 5A-5C show an example of a 3D lattice geometry being deformed. In this example, control vertices for the user are grouped into slices, but other control techniques are also possible, including using skinning and fitting, or other methods to manipulate splines.”) at least one row a plurality of rods connected via at least one rod junction along a direction (Hill, [0010], “The three dimensional geometry can include a lattice including a set of junctions and a set of beams connecting the junctions.” [0037], “In lattice-based generation, the geometry details can be built using a set of junctions and a set of beams connecting the junctions.” [0040], “Note that the XML definition can specify that the region has a repeated, connected cell structure. In this case, the various callbacks can receive a reference to a cell to operate on, and a graph can be used to indicate connections between cells.” [0042], “In addition, in some implementations, a lattice can be defined by a set of junctions and a set of beams connecting the junctions, and the parameters can include modifying data to be applied to one or more of the junctions, one or more of the beams, or both, during the generating of the lattice geometry.” – Examiner’s Note: Hill discloses tessellation techniques for lattice structures utilizing “beams” or “struts”, which under the broadest reasonable interpretation, represents a “rod”.). 
	wherein the at least one grouped row of the plurality of rods connected via the at least one rod junction along the direction (Hill, [0010], “The three dimensional geometry can include a lattice including a set of junctions and a set of beams connecting the junctions.” [0037], “In lattice-based generation, the geometry details can be built using a set of junctions and a set of beams connecting the junctions.” [0040], “Note that the XML definition can specify that the region has a repeated, connected cell structure. In this case, the various callbacks can receive a reference to a cell to operate on, and a graph can be used to indicate connections between cells.” [0042], “In addition, in some implementations, a lattice can be defined by a set of junctions and a set of beams connecting the junctions, and the parameters can include modifying data to be applied to one or more of the junctions, one or more of the beams, or both, during the generating of the lattice geometry.” – Examiner’s Note: Hill discloses tessellation techniques for lattice structures utilizing “beams” or “struts”, which under the broadest reasonable interpretation, represents a “rod”.) is configured to be treated as a single entity (Hill, [0015], “Moreover, functions that deform the generated geometry en masse can be applied to further control the aesthetics or function of the generated geometry.”[0037] “In cell-based generation, the surface elements defining the geometry details can be generated using one or more primitives that interlock when repeated to fill the envelope 134, or the surface elements can be created by the generator 128 in the cell instances (e.g., using a cell graph) using other approaches. In lattice-based generation, the geometry details can be built using a set of junctions and a set of beams connecting the junctions.” [0057-0058], “FIGS. 5A-5C show an example of a 3D lattice geometry being deformed. In this example, control vertices for the user are grouped into slices, but other control techniques are also possible, including using skinning and fitting, or other methods to manipulate splines.” – Examiner’s Note: Hill discloses functions to control the generated geometry “en masse” (in a group or all together). Further, Hill discloses a set of junctions and beams connecting the junctions. Furthermore, Hill discloses control techniques to manipulate the control vertices, which under the broadest reasonable interpretations, represents at least one group of the connected rods (“beams/struts”) to be treated as a single entity.)
	Quilot and Hill are each and respectively analogous to the instant application because they are from the same field of endeavor of Computer-Aided Design (CAD) modeling techniques.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Hill’s design in order to manage complex lattice structures to retain strength properties, aesthetic purposes, reducing costs, reducing manufacturing time, and functional reasons (Hill, [0004], “An example of such complex geometry would be lattices, which can be structures created with potentially thousands of intersecting struts (or beams). Such complex geometry may be introduced for various reasons, including (1) reducing weight while retaining strength properties, (2) aesthetic purposes, (3) reducing materials cost, (4) reducing manufacturing time, (5) functional reasons (e.g., building structures that more easily bind to bone), or a combination of these. In some cases, such complex geometry need not be modified or generated locally at the computer running a 3D modeling program for the user to continue designing and manipulating the 3D model.”).

	Regarding Claim 2, Quilot discloses the method of claim 1, further comprising: 
	rendering the trimmed lattice by the data processor (Quilot, [0055], “The method may be for the purpose of designing a 3D modeled object, e.g. that represents a part (e.g. a mechanical part). The parameterization of the three-dimensional modeled object allows its later tessellation. The tessellation may then be used for the rendering of the modeled object, for example for displaying the modeled object, and/or for applying geometric or Boolean operators. Such tessellation may actually follow the method, as discussed later. The rendering, possibly followed by the displaying, or the application of an operator may then follow the tessellation.” [0117], “FIGS. 35-36 respectively show how face 146 is partitioned to produce partition 350, which is then subdivided (including subdivision S50) to produce 2D mesh 360. FIG. 37 shows how 2D mesh 360 leads to the rendering 370 of trimmed surface corresponding to face 146.”).

	Regarding Claim 9, Quilot discloses the method of claim 1, further comprising: 
	producing, by the data processor, a manufacturing model and instructions corresponding to the model and the trimmed lattice (Quilot, [0053], “The method may be included in a manufacturing process, which may comprise, after performing the method, producing a physical product corresponding to the modeled object. In any case, the modeled object contemplated by the method may represent a manufacturing object.” [0058], “In any case, the modeled object contemplated by the method may represent a manufacturing object.”).

	Regarding Claim 11, Quilot discloses a data processing system comprising: 
	a processor (Quilot, [0060], “In other words, the system comprises instructions coded on a memory coupled to the processor, the instructions providing means for performing the method. The processor may comprise a GPU and/or a CPU.”); and 
	an accessible memory, wherein the data processing system is configured to, with the processor and the accessible memory (Quilot, 0060], “In other words, the system comprises instructions coded on a memory coupled to the processor, the instructions providing means for performing the method. The processor may comprise a GPU and/or a CPU.”) at least perform: 
	Refer to rejection of Claim 1 which contains similar limitations and subject matter. 

	Regarding Claim 12, Quilot discloses the data processing system of claim 11. 
	Refer to rejection of Claim 2 which contains similar limitations and subject matter.


	Regarding Claim 19, Quilot discloses the data processing system of claim 11.
	Refer to rejection of Claim 9 which contains similar limitations and subject matter.

	Regarding Claim 20, Quilot discloses a non-transitory computer-readable medium encoded with executable instructions that (Quilot, [0043], “It is further proposed a (e.g. computer readable) data storage medium having recorded thereon the above computer program.”), when executed, cause one or more data processors (Quilot, [0060], “In other words, the system comprises instructions coded on a memory coupled to the processor, the instructions providing means for performing the method. The processor may comprise a GPU and/or a CPU.”) to: 
	Refer to rejection of Claim 1 which contains similar limitations and subject matter.

	Claims 3-6, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Quilot et al. (U.S. Patent Publication 2014/0184599 A1, hereinafter “Quilot”) in view of Hill et al. (U.S. Patent Publication No. 2016/0133049 A1, hereinafter “Hill”) in further view of Fogel et al. (U.S. Publication No. 2011/0087350 A1, hereinafter “Fogel”). 

	Regarding Claim 3, Quilot and Hill discloses the method of claim 1, but does not expressly disclose the further limitations. 
	However, Fogel discloses further comprising: creating, by the data processor, an oct-tree representation (Fogel, [0113], “It should be noted that the main idea behind the Dual Marching Cubes algorithm is to construct an adaptive volume partitioning (octree) around an object (part), and instead of applying the Marching Cubes (MC) algorithm to the octree, a dual graph is constructed, and then Marching Cubes algorithm is applied to it. The DMC algorithm allows generation of an output that is closer to the input surface.”) of a triangle mesh (Fogel, [0113], “According to this embodiment of the present invention, the conventional Dual Marching Cubes algorithm (method) is extended to handle inconsistent meshes instead of isosurface functions, which results in a single valid mesh that is suitable for 3D printing.” – Examiner’s Note: Fogel teaches polygon meshes consisting of triangles, [0022], “Based on the above observation, there is a continuous need in the art to provide a method and system enabling the transform of possibly corrupted and inconsistent models represented as polygonal meshes (e.g., non-manifold meshes, intersecting triangles, meshes with T-junctions, and the like) into valid printable models to be used for a relatively large set of printing devices.”).
	Quilot, Hill, and Fogel are each and respectively analogous to the instant application because they are from the same field of endeavor of three-dimensional modeling using Computer Aided Design (CAD) techniques. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Fogel’s method of creating an oct-tree representation of a triangle mesh to determine if a voxel is inside or outside a volume, i.e., to determine in intersection of objects to accurately model the surrounding surfaces (Fogel, [0113], “Then, according to an embodiment of the present invention, when the maximum depth is reached and the voxel still needs to be subdivided, ray tracing can be used to determine if the center of the voxel is inside or outside of the input volume, and its value is set accordingly. It should be noted that “ray tracing” is a well-known conventional method for calculating the path of waves or particles through a system. The reason that relatively small negative values are used is that this allows having the output surface to be relatively close to the input surface.” – Examiner’s Note: Refer to instant application, [0050], “As abovementioned, the system may tessellate part surfaces to create temporary triangle mesh representation. Additionally, the system may create an oct-tree representation of the triangle mesh. The system may use the oct-tree based ray-mesh intersection algorithm on a row of rods to determine the relevant segments.”).

	Regarding Claim 4, Quilot and Hill discloses the method of claim 1, but does not expressly disclose the further limitations. 
Fogel, [0113], “It should be noted that the main idea behind the Dual Marching Cubes algorithm is to construct an adaptive volume partitioning (octree) around an object (part), and instead of applying the Marching Cubes (MC) algorithm to the octree, a dual graph is constructed, and then Marching Cubes algorithm is applied to it. The DMC algorithm allows generation of an output that is closer to the input surface. In addition, the DMC algorithm requires a volumetric function, whose value represents density information or a distance to a surface.” – Examiner’s Note: The applicant defines mass properties as, [0039], “In another embodiment, the system analyzes mass properties of the model or lattice (225). As part of this act, the system may perform mass property calculations. Mass properties such as volume and weight are important features of a part that may be inspected especially when a lattice feature is being used to reduce part weight.”).
	Refer to the analysis of Claim 3 for the motivation to combine references.

	Regarding Claim 5, Quilot and Hill discloses the method of claim 4, but does not expressly disclose the further limitations.
	However, Fogel discloses further comprising: calculating, by the data processor, a volume and a weight of each of the trimmed lattice (Fogel, [0113], “It should be noted that the main idea behind the Dual Marching Cubes algorithm is to construct an adaptive volume partitioning (octree) around an object (part), and instead of applying the Marching Cubes (MC) algorithm to the octree, a dual graph is constructed, and then Marching Cubes algorithm is applied to it. The DMC algorithm allows generation of an output that is closer to the input surface. In addition, the DMC algorithm requires a volumetric function, whose value represents density information or a distance to a surface.” – Examiner’s Note: Fogel teaches an algorithm to define the volume for each voxel in the octree, which represents a plurality of rods. A rod is simply a point or voxel of the object. Fogel does not expressly teach calculating a weight for each “rod” or voxel but teaches calculating the volume and density for a surface of an object. The applicant defines the weight calculation as, [0042], “This approach also allows for a cross section with a hole. Weight may be calculated as V*d*g, where V is the volume of the segment, d is the density of the material, and g is the gravitational constant”. Therefore, one of ordinary skill in the art would understand that the weight may be derived from the volume and density as taught by Fogel and the gravitational constant is a known defined value.).
	Refer to the analysis of Claim 3 for the motivation to combine references.

	Regarding Claim 6, Quilot and Hill discloses the method of claim 4, but does not expressly disclose the further limitations.
	However, Fogel discloses further comprising: analyzing, by the data processor, the mass properties of the trimmed lattice without instantiating surfaces of the trimmed lattice (Fogel, [0112], “According to an embodiment of the present invention, the model further may not fit within the building volume, typically a box aligned with the major axes, defined by 3D printer 220. According to an embodiment of the present invention, the building volume has to contain all parts to be printed. All parts that completely or partially escape the building volume may be automatically dismissed. It should be noted that, by default, all parts that are completely inside the building volume are selected for printing.” – Examiner’s Note: Fogel teaches the ability to provide a binding volume of the area to be trimmed and parts not included in the binding volume with be dismissed. For further evidence, Fogel teaches the building volume to be processed independently (Fogel, [0112], “This may become useful when the model is not entirely contained in the building volume. Further, an automatic tool can divide the model into sub-models that can be fabricated (printed) independently. The user can move parts from one subset to another utilizing the viewer. The different subsets are may be then processed independently.”), which represents the limitation “without instantiating surfaces of the lattice”.).
	Refer to the analysis of Claim 3 for the motivation to combine references.

	Regarding Claim 10, Quilot and Hill discloses the method of claim 9, but does not expressly disclose the further limitations.
	However, Fogel discloses further comprising: computing, by the data processor, intersections with slice planes, with each slice representing a layer of material to be deposited  (Fogel, [0111], “According to an embodiment of the present invention, the input model may contain parts that are not supported relatively well, or “float in mid air”. According to this embodiment of the present invention, the fabrication (printing) of such an input model may be enabled by accomplishing the following two steps. During the first step, layers of each part are successively added while certain pieces of each layer are solidified. During the second step, the pieces that were not solidified are washed off and removed (it is supposed that these both steps are denoted as supporting step 340 in FIG. 3).”).
	Refer to the analysis of Claim 3 for the motivation to combine references.

	Regarding Claim 13, Quilot discloses the data processing system of claim 11. 
	Refer to rejection of Claim 3 which contains similar limitations and subject matter.

	Regarding Claim 14, Quilot discloses the data processing system of claim 11. 
	Refer to rejection of Claim 4 which contains similar limitations and subject matter.

	Regarding Claim 15, Quilot discloses the data processing system of claim 14.
	Refer to rejection of Claim 5 which contains similar limitations and subject matter.

	Regarding Claim 16, Quilot discloses the data processing system of claim 14. 
	Refer to rejection of Claim 6 which contains similar limitations and subject matter.

Claims 7, 18, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quilot et al. (U.S. Patent Publication 2014/0184599 A1, hereinafter “Quilot”) in view of Hill et al. (U.S. Patent Publication No. 2016/0133049 A1, hereinafter “Hill”) in further view of Simonovski (Non-Patented Literature, “Automatic parallel generation of finite element meshes for complex spatial structures”). 
	
	Regarding Claim 7, Quilot and Hill discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Simonovski discloses further comprising: performing, by the data processor, a finite element analysis (Simonovski, [Page 1617], “Complexity and amount of the acquired data make it challenging to create computational models from this data. A novel general framework for automatic creation of finite element (FE) models of complex spatial structures with multiple constituents is therefore presented in this work.”) on the model (Simonovski, [Page 1607], “This paper proposes a novel framework for automatic and parallelized generation of FE models from discrete spatial data (voxels) procured from experimental techniques mentioned above.”) or the trimmed lattice (Simonovski, [Page 1614], “In this work resistant grain boundaries are defined as coincidence site lattice (R3 through R29) grain boundaries and low angle grain boundaries with misorientation angle between the neighboring grains below 15.”).
	Quilot, Hill, and Simonovski are each and respectively analogous to the instant application because they are from the same field of endeavor of Computer-Aided Design (CAD) modeling techniques.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Simonovski’s design of “finite element analysis” in order to analyze models of complex structures (Simonovski, [Page 1617], “Recent advances in experimental techniques are enabling nondestructive characterization of complex spatial structures with multiple constituents. Complexity and amount of the acquired data make it challenging to create computational models from this data. A novel general framework for automatic creation of finite element (FE) models of complex spatial structures with multiple constituents is therefore presented in this work. The technique can be applied to any experimentally obtained voxel-based data, e.g. from 3D X-ray diffraction microscopy or X-ray diffraction contrast tomography. The technique can also be applied to analytical spatial geometries.”) 

	Regarding Claim 8, Quilot and Hill discloses the method of claim 7, but does not expressly disclose the further limitations.
	However, Simonovski discloses wherein the data processor creates a conformal finite element model (Simonovski, [Page 1612], “The conformal mesh between the adjacent constituents allows for a wide spectrum of interaction between the constituents.” [Page 1617], “Complexity and amount of the acquired data make it challenging to create computational models from this data. A novel general framework for automatic creation of finite element (FE) models of complex spatial structures with multiple constituents is therefore presented in this work… This approach assures a conformal mesh between the adjoining surfaces and at the same time enables a fully independent and parallel meshing of the constituents. The conformal mesh allows for a variety of connectivity models between the constituents, including layers of cohesive elements for simulating the grain boundaries.”) of a part (Simonovski, [Page 1607], “This paper proposes a novel framework for automatic and parallelized generation of FE models from discrete spatial data (voxels) procured from experimental techniques mentioned above.”) and the trimmed lattice (Simonovski, [Page 1614], “In this work resistant grain boundaries are defined as coincidence site lattice (R3 through R29) grain boundaries and low angle grain boundaries with misorientation angle between the neighboring grains below 15.”).
	Refer to the analysis of Claim 7 for the motivation to combine references. 

	Regarding Claim 17, Quilot discloses the data processing system of claim 11. 
	Refer to rejection of Claim 7 which contains similar limitations and subject matter.

	Regarding Claim 18, Quilot discloses the data processing system of claim 17. 
	Refer to rejection of Claim 8 which contains similar limitations and subject matter.

Conclusion
	Claims 1-20 are rejected.
Claims 1, 2, 9, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quilot et al. (U.S. Patent Publication 2014/0184599 A1, hereinafter “Quilot”) in view of Hill et al. (U.S. Patent Publication No. 2016/0133049 A1, hereinafter “Hill”). 
Claims 3-6, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Quilot et al. (U.S. Patent Publication 2014/0184599 A1, hereinafter “Quilot”) in view of Hill et al. (U.S. Patent Publication No. 2016/0133049 A1, hereinafter “Hill”) in further view of Fogel et al. (U.S. Publication No. 2011/0087350 A1, hereinafter “Fogel”).
Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quilot et al. (U.S. Patent Publication 2014/0184599 A1, hereinafter “Quilot”) in view of Hill et al. (U.S. Patent Publication No. 2016/0133049 A1, hereinafter “Hill”) in further view of Simonovski (Non-Patented Literature, “Automatic parallel generation of finite element meshes for complex spatial structures”). 

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kraus et al. (Non-Patented Literature, “Investigations on the polygonal finite element method: Constrained adaptive Delaunay tessellation and conformal interpolants”) discloses a polygonal finite element method based on constrained adaptive Delaunay tessellation and conformal interpolants on arbitrary polygons.
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                        10/05/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146